         Case 2:17-cv-00753-RFB-NJK Document 57 Filed 01/04/21 Page 1 of 4




 1   AARON D. FORD
       Attorney General
 2   CHARLES L. FINLAYSON (Bar No. 13685)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1115
     Fax: (775) 684-1108
 6   CFinlayson@ag.nv.gov
     Attorney for Respondents
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF NEVADA
10   CLIFFORD MCCLAIN,                                            Case No. 2:17-cv-00753-RFB-NJK
11                                     Petitioner,                 UNOPPOSED MOTION FOR
                                                                    ENLARGMENT OF TIME
12          vs.                                                      (SECOND REQUEST)
13   BRIAN WILLIAMS, et al.,
14                                     Respondents.
15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   hereby respectfully move this Court for an order granting a thirty (30) day enlargement of time, up to

17   and including, February 3, 2021 in which to file and serve their answer in this matter.

18          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure

19   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and

20   other materials on file herein.

21          This is Respondents’ second request for an enlargement of time in this matter.

22          RESPECTFULLY SUBMITTED this 4th day of January, 2021.

23                                                    AARON D. FORD
                                                      Attorney General
24
                                                      By:    /s/ Charles L. Finlayson
25                                                           CHARLES L. FINLAYSON (Bar No. 13685)
                                                             Senior Deputy Attorney General
26

27

28

                                                            -1-
           Case 2:17-cv-00753-RFB-NJK Document 57 Filed 01/04/21 Page 2 of 4




 1   AARON D. FORD
       Attorney General
 2   CHARLES L. FINLAYSON (Bar No. 13685)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1115
     Fax: (775) 684-1108
 6   CFinlayson@ag.nv.gov
     Attorney for Respondents
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   CLIFFORD MCCLAIN,                                               Case No. 2:17-cv-00753-RFB-NJK
11                                   Petitioner,                     DECLARATION OF COUNSEL
12              vs.
13   BRIAN WILLIAMS, et al.,
14                                   Respondents.
15           I, CHARLES L. FINLAYSON, hereby state, based on personal knowledge and/or information

16   and belief, that the assertions of this declaration are true:

17           1.       I am a Senior Deputy Attorney General of the Post-Conviction Division of the Nevada

18   Attorney General’s Office, and I make this declaration on behalf of Respondents’ motion for enlargement

19   of time.

20           2.       My response in this matter is due January 4, 2021. By this motion I am seeking a 30-day

21   extension of time, up to and including February 3, 2021, to file and serve my response.

22           3.       I have been working on several earlier-filed cases and require additional time to complete

23   my response in this matter. I recently completed answers in Leonard v. Gittere et al., 2:99-cv-00360-

24   MMD-CWH, (death penalty) and Schnueringer v. Russell, et al., 3:19-cv-00353-MMD-WGC. In addition,

25   I recently filed a supplemental answering brief and have been working on a second supplemental

26   answering brief in Nika v. Gittere, 19-99007 (death penalty). I also participated in an evidentiary hearing in

27   Murray v. Attorney General of the State of Nevada et al., 2:12-cv-02212-RFB-VCF, which involved

28   ///


                                                           -2-
        Case 2:17-cv-00753-RFB-NJK Document 57 Filed 01/04/21 Page 3 of 4




 1   complicated COVID-19 related issues and the merits of a federal habeas petition. These obligations have

 2   prevented me from completing a timely response.

 3          4.     I contacted counsel for Mr. McClain, Martin Novillo, who indicated he had no objection to

 4   my request.

 5          5.     This motion is made in good faith and not for the purposes of delay.

 6          DATED this 4th day of January, 2021.

 7                                               By:    /s/ Charles L. Finlayson
                                                        CHARLES L. FINLAYSON (Bar No. 13685)
 8

 9                                                  ORDER
10          IT IS SO ORDERED.
11          Dated this 4th           January
                       ____ day of ___________________________, 2021.
12

13                                                      DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -3-
        Case 2:17-cv-00753-RFB-NJK Document 57 Filed 01/04/21 Page 4 of 4




 1                                       CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General and that on this 4th day of

 3   January, 2021, I served a copy of the foregoing UNOPPOSED MOTION FOR ENLARGMENT OF

 4   TIME (SECOND REQUEST), by U.S. District Court CM/ECF electronic filing to:

 5   Martin L. Novillo
     Assistant Federal Public Defender
 6   411 E Bonneville Ave. Ste. 250
     Las Vegas, NV 89101
 7
                                                         /s/ Amanda White
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -4-
